UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 November 22, 2011 Date of Report (Date of earliest event reported) TITAN IRON ORE CORP (Exact name of registrant as specified in its charter) Nevada 000-52917 98-0546715 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 3040 North Campbell Ave. #110, Tucson, Arizona 85719 (Address of principal executive offices) (Zip Code) (520) 898-0020 Registrant’s telephone number, including area code N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. The disclosure under Item 1.01 of this current report on Form 8-K is responsive to this Item and is hereby incorporated by reference. Item 3.02 Unregistered Sales of Equity Securities. The disclosure under Item 3.02 of this current report on Form 8-K is responsive to this Item and is hereby incorporated by reference. Item 5.02, Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers; Effective November 22, 2011 our board of directors adopted and approved the stock option plan. The purpose of the stock option plan is to enhance the long-term stockholder value of our company by offering opportunities to directors, key employees, officers, independent contractors and consultants of our company to acquire and maintain stock ownership in our company in order to give these persons the opportunity to participate in our company’s growth and success, and to encourage them to remain in the service of our company. A total of 9,947,400 shares of our common stock are available for issuance under the stock option plan. For the full text of the stock option plan, please see Exhibit 99.1 to this current report on Form 8-K. On December 12, 2011 we granted stock options to acquire an aggregate of up to 4,100,000 options to purchase our common stock to our directors, officers and certain employees and consultants.The options are exercisable at $0.84 per option share for a period of 10 years from the date of grant.The options shall vest in 25% increments on a quarterly basis over the next 18 months. We issued securities to one non-U.S. person (as that term is defined in Regulation S of the Securities Act of 1933, as amended) in an offshore transaction in which we relied on the registration exemption provided for in RegulationS and/or Section 4(2) of the Securities Act of 1933, as amended. We issued securities to seven U.S. persons, who was an accredited investor (as that term is defined in Rule 501 of Regulation D, promulgated by the Securities and Exchange Commission pursuant to the Securities Act of 1933, as amended, and in issuing these units to this investor we relied on the registration exemption provided for in Rule 506 of Regulation D and/or Section 4(2) of the Securities Act of 1933, as amended. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit Description Form of Stock Option Agreement 2011 Stock Option Plan - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TITAN IRON ORE CORP Date:January 12, 2012 By: /s/ Jodi Henderson Jodi Henderson Corporate Secretary -3 -
